


Execution Version




SEPARATION AND RELEASE AGREEMENT




THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is effective as of
November 9, 2015 (the “Effective Date”), by and between Spark Energy, Inc., a
Delaware corporation (the “Company”) and Allison Wall, the undersigned
individual (“Executive”) (together, the “Parties”).


RECITALS




WHEREAS, Executive is employed by the Company pursuant to the terms of the
Employment Agreement between the Company and Executive, dated April 15, 2015
(the “Employment Agreement”); and
 
WHEREAS, the Parties mutually desire to arrange for Executive’s resignation and
separation from employment and to provide or cause to be provided those certain
additional payments and benefits from the Company or its subsidiaries as of the
Effective Date or other such dates, pursuant to the terms and conditions herein
set forth herein and mutually desire to resolve, fully and finally, all
outstanding matters between them; and
 
WHEREAS, Executive acknowledges that this Agreement provides for consideration
to which Executive would not otherwise be entitled in the event of a termination
of employment from the Company and its subsidiaries; and


WHEREAS, Executive acknowledges that certain of the Company’s obligations under
this Agreement are conditioned upon Executive’s timely execution, without
revocation, of a waiver and release of claims against the Company, its
subsidiaries and its affiliates; and


WHEREAS, the Company and Executive acknowledge that the Executive is a
participant in the Company’s Long-Term Incentive Plan, Effective Date July 28,
2014 (the “Long-Term Incentive Plan”); and


WHEREAS, the Company and the Executive agree that this Agreement shall control
all payments and obligations otherwise due under the Long-Term Incentive Plan
and shall supersede any interests the Executive may have under the Long-Term
Incentive Plan; and


WHEREAS, in consideration of the mutual promises contained herein, the Company
is willing to enter into this Agreement upon the terms and conditions herein set
forth.


NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
covenants and agreements hereinafter set forth, the Company and Executive agree
to the following terms and conditions:




    

--



--------------------------------------------------------------------------------




AGREEMENT
        
1.    Resignation and Termination of Employment. Executive’s employment with the
Company and any subsidiaries and affiliated entities terminates, and Executive
hereby resigns from all officer (or equivalent) positions with the Company and
any subsidiaries and affiliated entities and as a member of any Board of
Directors (the “Board”) of any subsidiary or affiliated entity of the Company,
in each case effective as of the Effective Date (the “Separation Date”). As of
the Separation Date, Executive shall no longer be an officer of the Company or
an officer or member of any Board of any subsidiary or affiliated entity of the
Company. Executive agrees to take any and all further acts reasonably requested
by the Company which are necessary to evidence and effect such resignations.


2.    Release. Certain terms of this Agreement are contingent on Executive’s
timely execution of a full and complete release of claims against the Company,
its affiliates, officers and directors (“Release”) attached as Exhibit A hereto,
which executed Release must be delivered to the Company on or before the
twenty-first (21st) day after the Separation Date (provided such Release is not
thereafter revoked, a “Final Release”). In the absence of a timely executed
Release, or in the case Executive revokes such Release prior to the date the
Release becomes irrevocable pursuant to its terms, this Agreement shall have no
further force or effect; provided, however, that any failure to timely execute
the Release or revocation of the Release shall have no impact on the
resignations referred to in Section 1 herein.


3.    Payments. Executive shall be entitled to receive the payments and benefits
provided below:


(a)    Accrued Obligations. Executive shall be entitled to receive all accrued
but unpaid salary through the Separation Date, which shall be paid to the
Executive in accordance with the Company’s or its subsidiaries’ normal payroll
practices, but not later than thirty (30) days after the Separation Date.
Executive shall also be entitled to receive all accrued but unused vacation
through the Separation Date, which shall be paid in one lump sum to the
Executive in accordance with the Company’s or its subsidiaries’ normal payroll
practices, but not later than thirty (30) days after the Separation Date.


(b)    Salary Continuation. The Company shall cause the Executive to be paid
salary continuation payments during the period beginning on the Separation Date
and ending on the date that is three (3) weeks after the Separation Date, at her
rate of annual base salary as of the Separation Date, payable in accordance with
the Company’s or its subsidiaries’ normal payroll practices, but such amount
shall be paid no less frequently than one installment every thirty (30) days.


(c)    Welfare Benefit Reimbursement. For the period beginning on the Separation
Date and ending on December 31, 2015, commencing with the first calendar month
following the Separation Date, Executive will continue to be eligible to
participate in the Company’s or its subsidiaries’ medical, dental and vision
plans, group life insurance plan, group AD & D plan, group disability insurance
plan, including Tele-Doc coverage. The continuation of medical plan benefits
under this section shall: (i) reduce and count against Executive’s rights under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), (ii) cease when the Executive becomes eligible for such coverage
under a plan maintained by another employer, and (iii) cease, without affecting
the Executive’s rights under COBRA, on the date that

--



--------------------------------------------------------------------------------




is thirty (30) days after the Separation Date if the Executive has failed to
deliver a Final Release to the Company.


(d)    Severance. Subject to Executive’s delivery of a Final Release and
continued compliance with the provisions of Section 4 hereof, Executive shall
receive cash severance in the form of salary continuation payments at the rate
of the Executive’s base salary as of the Separation Date during the period
beginning on the Separation Date and ending on December 31, 2015, which shall be
payable in accordance with the Company’s or its subsidiaries’ normal payroll
practices, but such amount shall be paid no less frequently than one installment
every thirty (30) days. Payments pursuant to this Section 3(d) shall be offset
by payments made to the Executive pursuant to Section 3(b). Executive will
remain on the Company’s payroll records through December 31, 2015.


(e)    Restricted Stock Accelerated Vesting. Pursuant to the Long-Term Incentive
Plan and the award agreement evidencing any equity compensation awards granted
under the Long-Term Incentive Plan, respectively, Executive was granted certain
restricted stock unit awards of Class A common stock, par value $0.01 per share
(“Restricted Company Stock”). As of December 31, 2015, 29,500 shares of
Restricted Company Stock previously awarded to Executive shall vest in full and
be non-forfeitable, and such shares shall be free of sales or other restrictions
and shall be freely transferable by Executive. Any remaining unvested Restricted
Company Stock units previously awarded to Executive are forfeited in their
entirety.


(f)    Retirement Savings Plan. Executive acknowledges that she is not eligible
to participate in the Company’s or any subsidiaries’ or affiliated entities’
Retirement Savings Plan following her termination of employment on the
Separation Date. Notwithstanding the foregoing, nothing contained in this
Section 3(f) or elsewhere in this Agreement shall divest or constitute a release
or forfeiture of any accrued vested benefit or account in the Company’s, an
affiliate’s or subsidiary’s Retirement Savings Plan or other qualified Executive
benefit plan, as any interest Executive may have therein shall be governed by
the appropriate plan and/or trust agreement. All employee contributions and
employer matching contributions under the Company’s Retirement Savings Plan
prior to and as of the Separation Date shall be fully vested on and as of the
Separation Date.
(g)    No Duty to Mitigate. Executive shall not be under any duty or obligation
to seek or accept any other employment following termination of Executive’s
employment with the Company or its subsidiaries. The Company shall not be
entitled to offset any other amount or liability owed by Executive to the
Company against any benefit provided to Executive under this Agreement.
4.    Restrictive Covenants.
(a)    Covenants. The Executive previously agreed to the restrictive covenants
contained in the Employment Agreement (collectively hereinafter referred to as
the “Covenants”). For purposes of this Agreement, Covenants shall not include
any non-competition restrictive covenants contained in Section 4 of the
Employment Agreement (“Non-Compete Restrictions”). For the avoidance of doubt,
the Non-Compete Restrictions are hereby waived by the Company.
(b)    Forfeiture of Benefits. The Executive acknowledges and agrees that the
compensation and benefits provided under Sections 3(b) through 3(e) hereof are
subject to the

--



--------------------------------------------------------------------------------




Executive’s continued compliance with the Covenants, and such compensation and
benefits shall cease in the event of a final determination by a Court of
competent jurisdiction, of a breach by the Executive of any provision of the
Covenants, and such cessation of payments and benefits shall not reduce any
monetary damages that may be available to the Company or its subsidiaries, as a
result of such breach; provided, however, that nothing contained in this
Agreement or the Release shall effect, reduce, or diminish the Executive’s
rights under COBRA.
(c)    Enforcement/Remedies.
(i)    Executive acknowledges and agrees: (1) that her services to the Company
or its subsidiaries and affiliates are unique, (2) that the restrictions in the
Covenants are reasonable and necessary to protect the legitimate business
interests of the Company, its subsidiaries and affiliates and will not preclude
her from becoming gainfully employed following his termination of employment,
(3) that any violation of any provision of the Covenants will irreparably injure
the Company and its subsidiaries, (4) that in the event of such violation the
Company shall be entitled to preliminary and permanent injunctive relief without
proof of actual damages and to an equitable accounting of all earnings, profits
and other benefits arising from such violation, which rights shall be cumulative
and in addition to any other rights or remedies to which the Company or its
subsidiaries may be entitled.
(ii)    In the event any provision relating to the time period or scope of the
confidentiality, non-disparagement or non-solicitation restrictions shall be
declared by a court of competent jurisdiction to exceed the maximum time period
or scope such court deems reasonable and enforceable, such time period or scope
shall be deemed amended and reformed to the minimum degree necessary to be
enforceable.
(iii)    Executive agrees that, if she is found upon final determination by a
Court of competent jurisdiction to have breached any provision in the Covenants,
then she shall be obligated to pay the reasonable attorney’s fees and expenses
incurred by the Company or its subsidiaries to enforce its rights in connection
with such breach.
(iv)    Company agrees that, if it is found upon final determination by a Court
of competent jurisdiction to have breached any provision in this Agreement, then
it shall be obligated to pay the reasonable attorney’s fees and expenses
incurred by the Executive to enforce his rights in connection with such breach.
5.    Cooperation. Executive acknowledges that in the course of her employment
with the Company or its subsidiaries, Executive has gained knowledge and
experience and/or was a witness to events and circumstances that may arise in or
relate to the Company’s or its subsidiaries’ defense or prosecution of current
or subsequent proceedings. Following the Separation Date, Executive agrees to
cooperate fully with the Company’s or its subsidiaries’ reasonable request as a
witness and/or consultant in defending or prosecuting claims of all kinds,
including but not limited to, any litigation, administrative actions or
arbitrations. Such assistance following the Separation Date shall be furnished
at mutually agreeable times and for mutually agreeable compensation, provided,
however, that Executive shall not be entitled to compensation if the Company or
its subsidiaries’ only request that Executive provide de minimis assistance to
answer questions and transition her duties and day-to-day responsibilities not
exceeding four (4) hours in any week during the period from the Separation Date
through December 31, 2015.

--



--------------------------------------------------------------------------------




6.    Incentive Plan. Other than the Restricted Company Stock referenced in
Section 3(e) herein, any awards under the Company’s Long-Term Incentive Plan,
shall be governed by the terms of the appropriate plan and/or award agreement.
7.     On or before the Separation Date, Executive shall return to the Company
all files, records, credit cards, keys, equipment, and all other Company
property or documents maintained by Executive for the Company’s use or benefit.


8.    Miscellaneous.
(a)    Governing Law; Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas without regard to conflict of
law principles. Further, for any dispute related to this Agreement, Executive
and Company irrevocably submit to the exclusive jurisdiction of the Federal
courts of the United States of America located in the Southern District of
Texas, Houston Division, or the State District Courts of Texas located in Harris
County, Texas. Executive and Company consent to and grant any such court
jurisdiction over the person of such parties and over the subject matter of any
such dispute.
(b)    Entire Agreement. This Agreement and the agreement referenced in Section
4 (a) herein, but only as to the Covenants, contain the entire agreement and
understanding between the Parties hereto and supersede any prior or
contemporaneous written or oral agreements, representations and warranties
between them respecting the subject matter hereof.
(c)    Amendment. This Agreement may be amended only by a writing signed by
Executive and by a duly authorized representative of the Company.
(d)    Tax Withholding. The Company or its subsidiaries may withhold from any
benefits payable under this Agreement all federal, state, city or other taxes
that will be required pursuant to any law or governmental regulation or ruling.
(e)    Assignability. The Company or its subsidiaries shall have the right to
assign this Agreement and its rights hereunder, in whole or in part, including
but not limited to Executive’s obligations under Sections 4(a) through 4(c) of
this Agreement; provided, however, that no such assignment shall relieve the
Company or its subsidiaries of their obligations to the Executive under this
Agreement. Executive shall not have any right to pledge, hypothecate,
anticipate, or in any way create a lien upon any amounts provided under this
Agreement, and no payments or benefits due hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts or by operation
of law.
(f)    Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect.
(g)    Construction. The headings and captions of this Agreement are provided
for convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company, its subsidiaries or Executive.

--



--------------------------------------------------------------------------------




(h)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.
(i)    Rights Cumulative. The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either Party hereto (or
by its successor), whether pursuant to this Agreement, to any other agreement,
or to law, shall not preclude or waive its right to exercise any or all other
rights and remedies.
(j)    Nonwaiver. No failure or neglect of either party hereto in any instance
to exercise any right, power or privilege hereunder or under law shall
constitute a waiver of any other right, power or privilege or of the same right,
power or privilege in any other instance. All waivers by either Party hereto
must be contained in a written instrument signed by the Party to be charged and,
in the case of the Company, by an officer of the Company (other than Executive)
or other person duly authorized by the Company.
(k)    Notices. Any notice, request, consent or approval required or permitted
to be given under this Agreement or pursuant to law shall be sufficient if in
writing, and if and when sent by certified or registered mail, with postage
prepaid, to Executive’s residence (as noted in the Company’s or its
subsidiaries’ records), or to such other address as Executive may from time to
time designate in writing, or to the Company’s principal office, as the case may
be.
(l)    Review of Communication. Executive shall be provided with an opportunity
to review and approve any written communication made by the Company or its
subsidiaries, regarding Executive’s separation from employment.
9.    Section 409A. Each payment under this Agreement, including each payment in
a series of installment payments, is intended to be a separate payment for
purposes of Treas. Reg. §1.409A-2(b), and is intended to be: (i) exempt from
Section 409A of the Internal Revenue Code of 1986, the regulations and other
binding guidance promulgated thereunder (“Section 409A”), including, but not
limited to, by compliance with the short-term deferral exemption as specified in
Treas. Reg. § 1.409A-1(b)(4) and the involuntary separation pay exception within
the meaning of Treas. Reg. §1.409A-1(b)(9)(iii), or (ii) in compliance with
Section 409A, including, but not limited to, being paid pursuant to a fixed
schedule or specified date pursuant to Treas. Reg. § 1.409A-3(a) and the
provisions of this Agreement will be administered, interpreted and construed
accordingly. The Company makes no representations that payments or benefits
provided under the Agreement shall be exempt from or comply with Section 409A
and makes no undertaking to preclude Section 409A from applying to any such
payments or benefits. If this Agreement fails to meet the requirements of
Section 409A, neither the Company nor any of its affiliates shall have any
liability for any tax, penalty or interest imposed on Executive by Section 409A,
and Executive shall have no recourse against the Company or any of its
affiliates for payment of any such tax, penalty or interest imposed by Section
409A.
[Signature Page Follows]

--



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date set forth below, but effective as of the Effective Date.




SPARK ENERGY, INC.
EXECUTIVE



By: /s/ Nathan Kroeker
By: /s/ Allison Wall

Name: Nathan Kroeker
Name: Allison Wall

Title: Chief Executive Officer
Date: 11/09/2015    

Date: 11/09/2015    









--



--------------------------------------------------------------------------------




EXHIBIT A


Dated: November 9, 2015
WAIVER AND RELEASE
    
Pursuant to the terms of my Separation and Release Agreement with Spark Energy,
Inc. effective November 9, 2015 (the “Agreement”) and in exchange for the
benefits provided in the Agreement to which I acknowledge I would not otherwise
be fully entitled (the “Separation Benefits”), I hereby waive all claims against
and release (i) Spark Energy, Inc. and its directors, officers, employees,
members, agents, insurers, predecessors, successors and assigns (collectively
referred to as the “Company”), (ii) all of the affiliates (including all parent
companies and all wholly or partially owned subsidiaries) of the Company and
their directors, officers, employees, members, agents, insurers, predecessors,
successors and assigns (collectively referred to as the “Affiliates”), (iii) the
Company’s and its Affiliates’ employee benefit and incentive plans and the
fiduciaries and agents of said plans (collectively referred to as the “Benefit
Plans”); and (iv) the Company’s and its Affiliates’ equity incentive and equity
investment plans and the fiduciaries and agents of said plans (collectively
referred to as the “Equity Plans”) from any and all claims, demands, actions,
liabilities and damages arising out of or relating in any way to my employment
with or separation from employment with the Company and its Affiliates other
than benefits due pursuant to the Agreement and rights and benefits I am
entitled to under the Benefit Plans or Equity Plans. (The Company, its
Affiliates, the Benefit Plans and the Equity Plans are sometimes hereinafter
collectively referred to as the “Released Parties.”)
I understand that signing this Waiver and Release is an important legal act. I
acknowledge that I have been advised in writing to consult an attorney before
signing this Waiver and Release. I understand that, in order to be eligible for
the Separation Benefits, I must sign (and return to the Company) this Waiver and
Release before I will receive the Separation Benefits. I acknowledge that I have
been given at least twenty-one (21) days to consider whether to accept the
Separation Benefits and whether to execute this Waiver and Release.
In exchange for the Separation Benefits, (1) I agree not to sue in any local,
state and/or federal court regarding or relating in any way to my employment
with or separation from employment with the Company and its Affiliates, and
(2) I knowingly and voluntarily waive all claims and release the Released
Parties from any and all claims, demands, actions, liabilities, and damages,
whether known or unknown, arising out of or relating in any way to my employment
with or separation from employment with the Company and its Affiliates, except
to the extent that my rights are vested under the terms of any employee benefit
plans sponsored by the Company and its Affiliates and except with respect to
such rights or claims as may arise after the date this Waiver and Release is
executed. This Waiver and Release includes, but is not limited to, claims and
causes of action under: Title VII of the Civil Rights Act of 1964, as amended;
the Age Discrimination in Employment Act of 1967, as amended, including the
Older Workers Benefit Protection Act of 1990; the Civil Rights Act of 1866, as
amended; the Civil Rights Act of 1991; the Americans with Disabilities Act of
1990; the Workers Adjustment and Retraining Notification Act of 1988; the
Pregnancy Discrimination Act of 1978; the Employee Retirement Income Security
Act of 1974, as amended; the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended; the Family and Medical Leave Act of 1993; the Fair Labor
Standards Act; the Occupational Safety and Health Act; the Texas Labor Code
§21.001 et. seq.; the Texas Labor Code; claims in connection with workers’
compensation, retaliation or “whistle blower” statutes; and/or contract, tort,
defamation, slander, wrongful termination or any other state or federal
regulatory, statutory or common law.

--



--------------------------------------------------------------------------------




Further, I expressly represent that no promise or agreement which is not
expressed in this Waiver and Release has been made to me in executing this
Waiver and Release, and that I am relying on my own judgment in executing this
Waiver and Release, and that I am not relying on any statement or representation
of the Company or its Affiliates or any of their agents. I agree that this
Waiver and Release is valid, fair, adequate and reasonable, is with my full
knowledge and consent, was not procured through fraud, duress or mistake and has
not had the effect of misleading, misinforming or failing to inform me. I
acknowledge and agree that the Company will withhold minimum amount of any taxes
required by federal or state law from the Separation Benefits otherwise payable
to me.
This Waiver and Release does not apply to any claims for unemployment
compensation or any other claims or rights which, by law, cannot be waived,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.
Notwithstanding anything to the contrary in this Waiver and Release, I do not
release and expressly retain (a) all rights to indemnity, contribution, and a
defense, and directors and officers and other liability coverage that I may have
under any statute, the bylaws of the Company or by other agreement; (b) the
right to receive the Separation Benefits; (c) the right to enforce all
obligations undertaken by the Company under this Agreement; and (d) the right to
any, unpaid reasonable business expenses and any accrued benefits payable under
any Company welfare plan or tax-qualified plan or other Benefit Plans.
I acknowledge that the Company’s provision of the Separation Benefits is not an
admission by any one or more of the Released Parties that they engaged in any
wrongful or unlawful act or that they violated any federal or state law or
regulation. I acknowledge that neither the Company nor its Affiliates have
promised me continued employment or represented to me that I will be rehired in
the future. I acknowledge that my employer and I contemplate an unequivocal,
complete and final dissolution of my employment relationship. I acknowledge that
this Waiver and Release does not create any right on my part to be rehired by
the Company or its Affiliates, and I hereby waive any right to future employment
by the Company or its Affiliates.
I understand that for a period of seven (7) calendar days following the date
that I sign this Waiver and Release, I may revoke my acceptance of this Waiver
and Release, provided that my written statement of revocation is received on or
before that seventh (7th) day by the Company’s Vice President, General Counsel,
Gil M. Melman, 12140 Wickchester Lane, Suite 100, Houston, Texas 77079,
facsimile number : (832) 320-2943, in which case the Waiver and Release will not
become Separation. If I timely revoke my acceptance of this Waiver and Release,
the Company shall have no obligation to provide the Separation Benefits to me. I
understand that failure to revoke my acceptance of the offer within seven (7)
calendar days from the date I sign this Waiver and Release will result in this
Waiver and Release being permanent and irrevocable.
Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release sets forth the entire understanding and agreement between me and the
Company and its Affiliates concerning the subject matter of this Waiver and
Release and supersedes any prior or contemporaneous oral and/or written
agreements or representations, if any, between me and the Company or its
Affiliates.

--



--------------------------------------------------------------------------------




I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release. By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of the Company or its Affiliates which occur after
the date of the execution of this Waiver and Release.


Allison Wall                             Nathan Kroeker/Gil Melman    
Company’s Representative


/s/ Allison Wall                        11/09/2015            
Signature                            Company’s Execution Date


11/09/2015            
Signature Date



--

